UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1623


SAMUEL G. BAILEY,

                Plaintiff - Appellant,

          v.

BLACK ENTERTAINMENT TELEVISION, INC.; PARAMOUNT; VIACOM,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00787-JRS)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel G. Bailey, Appellant Pro Se.      John B. O’Keefe, LEVINE
SULLIVAN KOCH & SCHULZ, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel G. Bailey appeals the district court’s order

denying   his    copyright        complaint      against   Black    Entertainment

Television,     Inc.    We    have       reviewed   the    record    and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Bailey v. Black Entm’t Television, Inc.,

No. 3:009-cv-00787-JRS (E.D. Va. May 3, 2010).                   We dispense with

oral   argument    because        the    facts    and   legal    contentions      are

adequately    presented      in    the    materials     before     the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2